.   1




                                  Maroh   29,1957

        Honorable Dawson Bryant            Opinion NO. ~~-81
        County Attorney
        Kent County                        Re:.The issuance and legal
        Jayton, Texas                          obligatibn of.time~uar-
                                               rants by Jayton.Rural
                                               High School District
                                               7:; Arty.2786(e),
        Dear Mr. Bryant:                        . . .
                   You request the opinion of this office+pon..the
        questions presented in your letter, as follows:,
                   "At.the beginning of the current.school
                   ye+- beginning on.September,l, 1956, ok,
                   sho+ry th.ereafter,the Jay$on..Ru&?al..Hig&
                   School"Distrrcthad just'komplete'd  ~&~~nbu:'~
                   gch?oJ,,p&antconsisting.,of.a.new~.grade
                 ~'-schodl,high school; auditorium and gym:,
               " -:iI+stnm.:'.~Th&
                                school district was.in needjof.~
                '~?kquir$&nt fdr.the .varlousschoolrooms,be&
                   and lu,nchroomin order that classes~could'~,'
                  ,be,soperly:.conducted during. the pt?esentL.
                j‘.~iml~iiO$
                          year; The“school,had,enougR.,furids.,~
                ' @i+vould':ti@celire
                                    .enou&availab)e findb
               .:
                Honorable Dawson Bryant, page 2 (~~-81)



           funds with the intention of ls~ulng the
           time-warrants later in the school year
           when the need arose for the money. NOW
           the school is ln need of funds to replace
           that which was speriton the equipment and
           they now desire to issue interest-bearing
           time warrants in the amount of $25,000.00.

          "1. Can the Jayton Rural High School DEB-
          trict issue interest-bearing time warrants
          under Article 2786e Texas Revised Civil
          Statutes under the above circumstances?
           "2. Would such time warrants be a legal
           obligation of such School District?"

                    "interest-bear1 time warrant" is de-
fined in Se%o?imof    Article ~2786(3, V.C.S., as being a
"p-omlssory note, interest-bearing time warrant, obllga-
tlon or other evidence of indebtedness issued under this
Act," and the statute authorizes payment of the warrants with
tax moneys to be levied and collected in future years.
           It 1s clear that neither bonds nor warrants may be
issued for any purpose not authorized by 6tatutory or consti-
tftutbnal provlslons, the leading case on the subject being
Lasater +. Lopez, 110 Tex. 179, 217 S.W. 373.
           In effect, it 1s proposed to replenish the "current
available funds" of the dl&rlCt  by the Issuance of time war-
rants. Such a    rpose 1s clearly not one of those enumerated
in Article 2786p"~
                e), V.C.S., which are as follows:
           11     to repair and renovate school bulld-
           l&;'purchase   school buildings and school
           equlpment; to equip school properties with
           necessary heating, water, sanitary, lunch-
           room and electric facilities; . . ."
           Issuance of time warrants for the purpose stated is
not authorized by Article 2786(e), V.C.S., and If they were
Issued they would be void.
Honorable Dawson Bryant, page 3 (~~-81)




            Under Article 2786(e~), V.C.S., time war-
            rants may not be legally issued by a
            school district for the purpose of re-
            plenishing the "current available funds"
            of the district, and, if ISsued, would
            not be legal obligations of the district.


                                  Very truly yours,

                                  WILL WILSON
                                  Attorney Cjeneral


                                  Byk"+
                                      Howard W. May8
                                      Assistant
HUM-s

APPROVED:
OPINION CiMMITTEE
By: H. Grady Chandler, Chairman